Citation Nr: 0724452	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-27 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Propriety of the reduction from 30 percent to 
noncompensably disabling for service-connected scleroderma.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana.

The veteran's claim was received in September 2003.  In 
February 2004, the RO reduced the veteran's disability rating 
from 30 percent to noncompensable for his service-connected 
scleroderma.  The RO also denied entitlement to individual 
unemployability.  In April 2004, the RO continued the 
noncompensable evaluation for the veteran's scleroderma.

In March 2006, the veteran presented testimony before the 
undersigned Veterans' Law Judge during a video conference 
hearing.


FINDINGS OF FACT

1.  The objective medical evidence indicates that the 
veteran's scleroderma is in remission.  

2.  VA received the veteran's claim of entitlement to 
individual unemployability and increased schedular ratings 
for each of his service-connected disabilities on September 
15, 2003.  At that time, service-connection was in effect for 
retrocalcaneal bursitis/plantar fasciitis of the right ankle 
with arthritic changes, calcaneal bursa; retrocalcaneal 
bursitis/plantar fasciitis of the left ankle with arthritic 
changes, calcaneal bursa; nerve entrapment of the left 
posterior tibial nerve at the ankle; nerve entrapment of 
right posterior tibial nerve at the ankle; a left ankle scar; 
De Quervain's syndrome of the left wrist; a right ankle scar; 
a ganglion of the left wrist ; and scleroderma, manifested by 
skin lesions of the legs.  

3.  The veteran has a total combined rating of 60 percent and 
does not meet the threshold requirements for a total rating 
based on individual unemployability.

4.  The veteran is not precluded from securing and following 
some form of substantially gainful employment consistent with 
her education and work experience as a result of her service-
connected disabilities.


CONCLUSION OF LAW

1.  The criteria for a compensable rating for scleroderma 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.118, Diagnostic Code 7821 (2006).

2.  The criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by September 2003 and February 2004 letters, 
with respect to the claims of entitlement to an increased 
rating and to individual unemployability. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the September 2003 and February 2004 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete her claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in September 2003 prior to 
the adjudication of the matter in February 2004.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the September 2003 and February 2004 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from The Center 
for Physical Therapy and Wellness, Social Security 
Administration (SSA) records, and VA examination reports 
dated in October 2003, April 2005, July 2005 and December 
2005.  Notably, the veteran indicated in February 2006 that 
she did not have any further outstanding or relevant evidence 
to submit.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Reduced Rating
The veteran's application for increased compensation based on 
unemployability was received on September 15, 2003.  The RO 
also treated this application as a claim for increased 
ratings for his service-connected disabilities.  By means of 
a February 2004 rating decision, the RO reduced the 
previously assigned disability rating of 30 percent to a 
noncompensable evaluation for her service-connected 
scleroderma.  Because the level of compensation was not 
reduced at the time (other disabilities were increased at the 
same time), the extra due process considerations of 38 C.F.R. 
§ 3.105(e) (2006) are not applicable.  The veteran appeals 
the noncompensable rating assigned for her scleroderma.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degree of disability specified is considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2006).

Skin disorders are rated under § 4.118.  When, a specific 
disability is not listed in the Rating Schedule, rating is 
done by analogy to a related condition which approximates the 
anatomical localization, symptomatology and functional 
impairment. 38 C.F.R. § 4.20 (2006).  In this case,  
Diagnostic Code 7821 is applicable due to cutaneous 
manifestations of collagen-vascular diseases not listed 
elsewhere ( including sclerodera, calcinsis cutis, and 
dematomyositis).  See 38 C.F.R. § 4.118, Diagnostic Code 7821 
(2006).

Under Diagnostic Code 7821, a noncompensable evaluation is 
warranted when less than 5 percent of the entire body or 
exposed areas are affected; and, no more than topical therapy 
was required for the past 12-month period.  A 10 percent 
rating is warranted for at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or, intermittent 
systemic therapy corticosteroids or other immunosuppressive 
drugs were required for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent rating 
is warranted for 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or if systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted if more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or if 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.  38 C.F.R. § 4.118, 
DC 7821 (2006).

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a compensable 
rating have not been met.  Throughout the pendency of this 
appeal, the objective medical evidence of record has 
indicated that the veteran's scleroderma is in remission.  

Upon VA examination in October 2003, there were no skin 
lesions on either leg.  The examiner noted that although the 
veteran was diagnosed with scleroderma in 2000, a review of 
the record failed to reveal a diagnosis of systemic 
scleroderma.  

VA treatment records document that the veteran presented for 
a rheumatology consult in March 2004.  The VA treatment 
provider indicated that she had been diagnosed as having 
scleroderma in March 2000; however, physical examination 
revealed that her skin was now clear.  He noted some very 
small acne like lesions scatter on her face; however, her 
skin texture was normal everywhere, including her hands and 
her anterior shins.  She exhibited only mild exophthalmoses.  
There were no sclerodactyl or scleroderma skin changes noted.  
There was also no morphea present.  The examiner opined that 
the diagnosis for her prior skin changes, in the area of the 
anterior shins, four years prior, was likely scleromyxedema.  
Subsequent treatment for her thyroid problem had, 
accordingly, led to a complete resolution of her skin 
changes.  He noted that physical examination revealed nothing 
to suggest diffuse scleroderma or any internal organ 
involvement. The absence of nail fold capillary abnormalities 
was helpful in this determination.  He concluded that as long 
as the veteran's thyroid disease was well managed, she would 
not experience any further skin troubles.  

In April 2005, the veteran presented for a VA examination.  
The veteran indicated that she had not experienced any new 
rashes, unhealing lesions, or moles.  Her chief complaint was 
generalized pruritis.  Physical examination demonstrated 
normal skin, with no scaling or excoriations.  There were 
three 1centimeter scratches along the hairline of the 
forehead.  No lesions were noted and examination of the nails 
was normal.  The examiner diagnosed her as having diffuse 
pruritis possibly related to scleroderma.  In order to 
clarify the mater the veteran was afforded an additional VA 
examination in July 2005.  Physical examination demonstrated 
the her skin was normal.  Skin texture was normal everywhere, 
including her hands and anterior shins.  She had mild 
exophthalmos.  There was no sclerodactylyl or scleroderma 
skin changes noted.  There was no evidence of morphea.  Nail 
fold capillary examination was normal.  There was no nail 
dystrophy.  No lesions were noted.  The examiner concluded 
that there was no evidence of cutaneous scleroderma.  He 
opined that the veteran's initial presentation of scleroderma 
was cutaneous and now appeared to be in remission.  He also 
opined that it was less likely than not that the veteran's 
gastroesphageal reflux disorder and dysmotility were 
worsening as a sequelae of a systemic scleroderma considering 
her cutaneous manifestations were in remission.  

In light of the lack of evidence of symptomatology associated 
with scleroderma, the Board finds that a compensable 
evaluation is not warranted.  The veteran's scleroderma has 
not been shown to affect at least 5 percent, but less than 20 
percent of the entire body or at least 5 percent, but less 
than 20 percent of exposed areas are affected.  Additionally, 
her scleroderma has never required intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of less than six 
weeks during the past 12-month period.  Rather, the objective 
medical evidence of record indicates that the veteran's 
scleroderma is currently in remission and will continue to be 
in remission as long as she continues to manage her thyroid 
disorder.  Thus, the criteria for a compensable rating under 
Diagnostic Code 7821 have not been met.

In conclusion, a compensable disability for scleroderma is 
not warranted.  Where, as here, the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107(b)(West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Individual Unemployability
The veteran alleges that she is entitled to a total rating 
based on individual unemployability.  The veteran has several 
service-connected disabilities.  Service connection is 
currently in effect for retrocalcaneal bursitis/plantar 
fasciitis of the right ankle with arthritic changes, 
calcaneal bursa, rated as 10 percent disabling; 
retrocalcaneal bursitis/plantar fasciitis of the left ankle 
with arthritic changes, calcaneal bursa, rated as 10 percent 
disabling; nerve entrapment of the left posterior tibial 
nerve at the ankle, rated as 10 percent disabling; nerve 
entrapment of right posterior tibial nerve at the ankle, 
rated as 10 percent disabling; a left ankle scar, rated as 10 
percent disabling; De Quervain's syndrome of the left wrist, 
rated as 10 percent disabling; a right ankle scar, rated as 
10 percent disabling; a ganglion of the left writs, rated as 
noncompensable; and scleroderma, manifested by skin lesions 
of the legs, rated as noncompensable.  As such, she has a 
combined rating of 60 percent.  The Board notes that of the 
aforementioned disability ratings, the veteran only disputed 
the noncompensable rating assigned to her scleroderma; 
however, the noncompensable rating has been upheld by means 
of this Board decision.  

In support of her claim, the veteran submitted statements 
from her friends and neighbors.  One of her neighbors 
indicated that she had lived next door to the veteran for six 
years and that she had witnessed a deterioration in the 
veteran's condition.  The veteran encountered problems with 
walking, due to pain, and at most could walk two blocks. She 
experienced problems carrying things and on occasion, wore 
braces on her arms, to prevent pain.  Additionally, the 
veteran was resting and napping more.  Another neighbor, 
indicated that he had known the veteran for the past four 
years.  In the last six months, she had demonstrated a 
drastic decline in functioning.  She could no longer go to 
the grocery store or walk two blocks without help.  She 
became very short of breath and her feet hurt a lot.  He 
opined that she suffered from sleep deprivation.  One of the 
veteran's friend's indicated the past couple of months she 
had noticed a decrease in the veteran's ability to  perform 
every day activities and that the veteran was experiencing 
trouble standing.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

38 C.F.R. § 4.16(b) allows for a veteran who does not meet 
the threshold requirements for the assignment of a total 
rating based on individual unemployability but who is deemed 
by the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities to be 
rated totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on his 
employability must be considered and the claim submitted to 
the Director for determination.  The RO in has not held that 
the veteran meets the criteria for submission of the claim to 
the Director.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon a veteran's actual 
industrial impairment.  In a pertinent precedent decision, VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
him/her in a different position than other veterans with the 
same disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The veteran is currently unemployed and is receiving 
disability compensation from the Social Security 
Administration.  In September 2001, the Social Security 
Administration held that the veteran's entitlement to 
disability compensation began on October 16, 1997, due to 
severe impairments from scleroderma; Grave's disease with 
diplopia; bursitis; thoracic spine degenerative changes; De 
Quervain's disease; tarsal tunnel syndrome; and status-post 
multiple foot surgeries.  Based upon the aforementioned 
medical disorders, the Administrative Law Judge held that the 
veteran's combined impairment prevented her from performing 
even sedentary work on a regular and continuing basis.  The 
veteran contends that she is unable to work due to her 
service-connected disabilities.  At this juncture, the Board 
notes that of the aforementioned disorders service connection 
is not in effect for Grave's disease with diplopia, or 
thoracic spine degenerative change.  

The veteran's service-connected disabilities are 
retrocalcaneal bursitis/plantar fasciitis of the right ankle 
with arthritic changes, calcaneal bursa; retrocalcaneal 
bursitis/plantar fasciitis of the left ankle with arthritic 
changes, calcaneal bursa; nerve entrapment of the left 
posterior tibial nerve at the ankle; nerve entrapment of 
right posterior tibial nerve at the ankle; a left ankle scar; 
De Quervain's syndrome of the left wrist; a right ankle scar; 
a ganglion of the left wrist; and scleroderma, manifested by 
skin lesions of the legs.  By means of prior rating 
decisions, service connection has been specifically denied 
for a right wrist disorder; vision problems, to include 
diplopia; female problems, to include a hysterectomy; and a 
psychiatric disorder.

The evidence of record does not indicate that the veteran's 
service-connected disabilities alone prevent her from 
securing employment.  In October 2003, a VA examiner opined 
that the veteran was capable of performing sedentary work, 
such as clerking, computer work, or filing.  At that time, 
she was working on a computer an hour to an hour and a half a 
day, and she did scrapbooking, T-shirt designs, and 
occasionally babysat.  

In December 2005, a VA examiner noted that the veteran had a 
number of significant health problems.  In addition to her 
service-connected disabilities the veteran was also 
experiencing several disorders, to include Graves' disease, 
dysthymia, anxiety, lumbosacral spondylosis.  The examiner 
opined that the veteran would have difficulty maintaining 
employment that would require greater than approximately 30 
minute increments of standing or walking, or approximately 
the same amount of time involving repetitive use of the 
wrists.  The examiner, however, did not render an opinion 
that the veteran was totally unemployable due to her service-
connected disabilities.

With respect to her limitation of function due to her feet, 
the examiner indicated that the veteran's complaints of foot 
pain and tingling/burning sensations could be attributed her 
service-connected posterior tibial nerve entrapment at the 
ankle.  With respect to the limitation of function of her 
wrist, it is noted that service-connection is only in effect 
for a left wrist disability and that the veteran is right 
handed.  Specifically, service-connection is in effect for a 
ganglion cyst of the left, which has been rated as 
noncompensable.  X-rays, taken that day, indicated that the 
veteran was experiencing minimal degenerative joint disease 
in the wrists.  There is no indication that her service-
connected left wrist disability results in any hindrance of 
employment.  

The examiner opined that the veteran's limitations due to her 
wrist and feet could be considered reasonably limiting with 
respect to her employment opportunities, he did not opine 
that they rendered her totally unemployable.  Moreover, as 
noted, the veteran's limitations, as due to her right wrist, 
do not result from a service-connected disability.  

Given the evidence as outline above, the Board finds that the 
veteran is not precluded from securing and following some 
form of substantially gainful employment as a result of her 
service-connected disabilities.  The veteran's service-
connected disabilities have resulted in a combined disability 
rating of 60 percent.  There is nothing in the record to 
suggest that the veteran cannot secure and follow gainful 
employment due specifically to her service-connected 
disabilities.  The veteran appears to have various medical 
problems which have contributed to her unemployment and the 
evidence of record simply does not rise to the level of 
showing that the veteran's service-connected disabilities 
restrict her ability to perform gainful activity.  Therefore, 
the veteran's application for a total disability rating based 
on individual unemployability is denied.


ORDER

Entitlement to a compensable evaluation for scleroderma is 
denied.

Entitlement to a total rating based on individual 
unemployability is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


